Title: From Lewis Nicola to Jonathan Trumbull, Jr., 9 January 1783
From: Nicola, Lewis
To: Trumbull, Jonathan, Jr.


                        
                            Sr 
                            Fishkill 9th Januy 1783
                        
                        I am sorry to inform you that yesterday evening, as the men stationed at the Landing were bringing provisions
                            for themselves & the men here the ice broke under them & two fell in & with great difficulty saved
                            but part of the provisions, specified underneath lost, whether this is to be replaced or the men are to fast on account
                            thereof I can not determine, but request you will lay the matter before his Excellency & favour me with his
                            directions, which will much oblige Sr Your obedt Servt
                        
                            Lewis Nicola Col. Inv.
                        
                    